Case: 20-10969     Document: 00515881852         Page: 1     Date Filed: 06/01/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                     June 1, 2021
                                  No. 20-10969
                               Conference Calendar                 Lyle W. Cayce
                                                                        Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Domingo Santiago Cedano-Martinez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:19-CR-423-2


   Before Dennis, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Domingo
   Santiago Cedano-Martinez has moved for leave to withdraw and has filed a
   brief in accordance with Anders v. California, 386 U.S. 738 (1967), and United
   States v. Flores, 632 F.3d 229 (5th Cir. 2011). Cedano-Martinez has not filed


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10969    Document: 00515881852          Page: 2   Date Filed: 06/01/2021




                                  No. 20-10969


   a response. We have reviewed counsel’s brief and the relevant portions of
   the record reflected therein. We concur with counsel’s assessment that the
   appeal presents no nonfrivolous issue for appellate review. Accordingly,
   counsel’s motion for leave to withdraw is GRANTED, counsel is excused
   from further responsibilities herein, and the APPEAL IS DISMISSED.
   See 5th Cir. R. 42.2.




                                       2